Citation Nr: 0624284	
Decision Date: 08/10/06    Archive Date: 08/18/06

DOCKET NO.  04-38 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an apportionment of the veteran's service-
connected disability compensation payments.


ATTORNEY FOR THE BOARD

T. Douglas, Counsel




INTRODUCTION

The appellant is the spouse of the veteran who served on 
active duty including from February 1984 to September 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 decision by the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The case was subsequently transferred to the 
RO in Pittsburgh, Pennsylvania.  Although the appellant has 
expressed a desire to obtain representation to assist her in 
this appeal, she has apparently not sought the assistance of 
such representation since having been notified of the action 
necessary for appointment by correspondence in February 2005.  
Therefore, she is considered to be unrepresented in the 
present matter on appeal.  The appellant is advised, however, 
that she has the right to appoint a representative at any 
time during her appeal.  38 C.F.R. § 20.600 (2005).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the parties 
if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  A review of the 
record shows the parties have not been provided appropriate 
VCAA notice as to the information and evidence necessary to 
substantiate the claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

The Board also notes that a statement of the case was issued 
to the appellant in September 2004, but that there is no 
indication the veteran was provided a copy of that document.  
In simultaneously contested claims all parties are to be 
specifically notified of their respective appellate rights 
and the content of any substantive appeal.  See 38 C.F.R. 
§§ 19.100-102 (2005).  A claim for an apportionment is a 
"contested claim" and is subject to special procedural 
regulations.  Therefore, additional development is required 
prior to appellate review.

VA law provides that if a veteran is not living with his or 
her spouse or his or her children are not in the veteran's 
custody, all or any part of the pension payable on account of 
the veteran may be apportioned as may be prescribed by the 
Secretary.  See 38 U.S.C.A. § 5307 (West 2002).  A 
"general" apportionment may be paid if the veteran is not 
residing with his or her spouse or if his or her children are 
not residing with the veteran and the veteran is not 
reasonably discharging his responsibility for the spouse's or 
the children's support.  See 38 C.F.R. § 3.450 (2005).  The 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") has held that it is not necessary 
for the claimant to establish the existence of hardship in 
order to obtain an apportionment under 38 C.F.R. § 3.450.  
See Hall v. Brown, 5 Vet. App. 294 (1993).

A "special" apportionment may be paid where hardship is 
shown to exist but pension may be apportioned between the 
veteran and his or her dependents on the basis of the facts 
of the individual case as long as it does not cause undue 
hardship to the other persons in interest.  In determining 
the basis for special apportionment, consideration is to be 
given to such factors as the amount of VA benefits payable, 
other income and resources of the veteran and those 
dependents in whose behalf the apportionment is claimed, and 
the special needs of the veteran, his or her dependents, and 
the apportionment claimants.  See 38 C.F.R. § 3.451 (2005).  
It is noted that, ordinarily, a special apportionment of more 
than 50 percent of a veteran's benefits would constitute 
undue hardship on him or her while apportionment of less than 
20 percent of his or her benefits would not provide a 
reasonable amount for any apportionee.  Id. 

Accordingly, the case is REMANDED for the following action:

1.  The contesting parties must be 
provided notification (1) of the 
information and evidence not of record 
necessary to substantiate the claim, 
(2) of the information and evidence that 
VA will seek to provide, (3) of the 
information and evidence that they are 
expected to provide, and (4) to request 
or tell them to provide any evidence in 
their possession that pertains to the 
claim.  These notice requirements are to 
be applied to all elements of the claim.

2.  The veteran should be notified at 
his present address of record of the 
content to the appellant's substantive 
appeal and provided a copy of the 
September 2004 statement of the case.

3.  After completion of the above and 
any additional development deemed 
necessary, the issue on appeal should 
be reviewed.  If any benefit sought 
remains denied, the contesting parties 
should be furnished a supplemental 
statement of the case and be afforded 
the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The contesting parties have the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





